internal_revenue_service number release date index number ------------------------------------------- ------------------------- ---------------------------------- in re ------------------------------------------- ------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc ita plr-146403-07 date date legend taxpayer a taxpayer b residence x residence y residence z date date date date date date ------------------------------------------------- ---------------------------------------------- ---------------------------------------------- ----------------------------------------------------- ------------------------------------------------------- ---------------------- ---------------------- ---------------------- -------------------- ----------------------- ----------------------- dear ---------------------------------- this responds to your letter dated date requesting a ruling on whether you are eligible to exclude gain from the sale of a residence under sec_121 of the internal_revenue_code facts we rely on the facts set forth in taxpayers’ submissions dated date date date date and date taxpayer a purchased residence x as her and her two daughters’ principal_residence and moved in on date taxpayer a then purchased residence y as her and her two daughters’ principal_residence and moved in on date as of date taxpayer a and taxpayer b were neither married nor considering marriage taxpayer a sold residence x on date as of date taxpayer a owned and used residence x as her principal_residence for more than two years during the five-year period preceding the sale plr-146403-07 taxpayer a excluded gain realized on the sale of residence x from her federal_income_tax return taxpayer a and taxpayer b were engaged on date and married on date on date taxpayer a and her two daughters moved into residence z which was taxpayer b and his son’s principal_residence and began to use residence z as her principal_residence taxpayer a sold residence y on date as of date taxpayer a owned and used residence y as her principal_residence for more than two years during the five-year period preceding the sale the sales of residence x and residence y occurred within two years taxpayers represent that residence y is not suitable for their blended family taxpayer a has two pre-adolescent daughters and taxpayer b has one adolescent son from their previous respective marriages if the blended family moved into residence y the son and the daughters would not have adequate privacy due to the layout of residence y in addition by moving into residence z all the children were eligible to stay in the schools they attended prior to the marriage if the blended family moved into residence y taxpayer b’s son would have to move to a new school because of enrollment policies taxpayers request that taxpayer a be entitled to exclude gain from the sale of residence y under the reduced maximum exclusion provisions of sec_121 law and analysis sec_121 provides that gain from the sale of property is not included in gross_income if during the five-year period ending on the date of the sale the taxpayer has owned and used the property as the taxpayer's principal_residence for periods aggregating two years or more sec_121 provides that the maximum exclusion amount is dollar_figure in the case of a husband and wife the maximum exclusion amount is dollar_figure only if a husband and wife file a joint_return for the year of the sale each spouse meets the two-year use test at least one of the spouses meets the two-year ownership test and neither spouse used the sec_121 exclusion during the last two years see sec_1_121-2 of the income_tax regulations sec_121 provides that subsection a shall not apply to any sale if during the two-year period ending on the date of the sale there was any other sale_or_exchange by the taxpayer to which subsection a applied plr-146403-07 sec_121 provides for a reduced maximum exclusion when a taxpayer fails to satisfy the ownership and use requirements of subsection a and or the application limitation of subsection b if the primary reason for the sale is the occurrence of employment health or unforeseen circumstances the reduced maximum exclusion is computed by multiplying the applicable maximum exclusion by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the five-year period ending on the date of the sale the period of time that the taxpayer used the property as the taxpayer's principal_residence during the five-year period ending on the date of the sale or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator see sec_1_121-3 sec_1_121-3 provides that all the facts and circumstances of a sale will determine whether the primary reason for the sale is the occurrence of unforeseen circumstances factors that may be relevant in determining the primary reason for a sale include the following the sale and the circumstances giving rise to the sale are proximate in time the suitability of the property as the taxpayer's principal_residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of the taxpayer’s ownership of the property the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer's principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer's ownership and use of the property as the taxpayer's principal_residence sec_1_121-3 provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 states that the commissioner may issue rulings addressed to specific taxpayers identifying events or situations as unforeseen circumstances with regard to those taxpayers based on the facts representations and the relevant law we conclude that taxpayer a’s primary reason for the sale of residence y was the occurrence of unforeseen circumstances consequently even though taxpayer a sold residence y within the two-year period from the sale of residence x to which sec_121 applied taxpayer a is plr-146403-07 granted permission to exclude gain from residence y up to the reduced maximum exclusion amount under sec_121 caveats except as expressly provided we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively if taxpayers file a return electronically taxpayers may attach a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by taxpayers while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours ___________________________ george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
